DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

November 2, 2011

FROM:

Cindy Mann
Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Updates on Medicaid/CHIP

This Informational Bulletin is to update States and other interested parties on a number of important
items:
the issuance of the Secretary’s second Annual Report on the Quality of Care for Children
in Medicaid and CHIP;
the creation of an Innovation Advisors Program to help a cadre of individuals refine,
apply, and sustain managerial and technical skills necessary to drive delivery system
reform for the benefit of Medicare, Medicaid, and Children's Health Insurance Program
(CHIP) beneficiaries; and
the issuance of two final rules on Accountable Care Organizations in the Medicare Feefor-Service system.
Annual Report on the Quality of Care for Children in Medicaid and CHIP
On September 30, 2011, CMS released the Secretary’s second Annual Report on the Quality of
Care for Children in Medicaid and CHIP. This report, required by the Children’s Health
Insurance Program Reauthorization Act of 2009, provides findings on the status of State and
Federal systems for measuring and reporting on the quality of care and summarizes national and
State-specific findings on children’s access to health care and quality of health care in Medicaid
and CHIP, including findings on use of dental services.
The report documents the progress that has been made in building a foundation for a system of
quality measurement and improvement in Medicaid and CHIP. In Federal Fiscal Year (FFY)
2010, the first year of voluntary reporting on the initial core set of children’s health care quality
measures, forty-two States and the District of Columbia reported one or more of the child
measures, and at least half of these states reported on seven or more measures. Based on these
data, States had generally high performance on the primary care practitioner access measure. The
median rate of children with a visit to a primary care practitioner over the course of a year ranged
from a high of 96% among children ages 12 to 24 months to 89% for children ages 12 to19.
Rates of access to a primary care practitioner were comparable for children with public and
private coverage; however, well-child visit rates were slightly lower for children with public than
private coverage. Children in the first 15 months had the highest rate of well-child visits, and
adolescents had the lowest rate. The report also found improvements in children’s access to

dental services in Medicaid/CHIP. Approximately 40% of children received a dental service in
FFY 2009, as compared with 27% in 2000.
To support State efforts in collecting, reporting, and using quality data to improve care, CMS
launched a new program of technical assistance and analytic support in May 2011. Additional
information on this program can be found at:
http://www.cms.gov/CHIPRA/17_TechnicalAssistance.asp#TopOfPage
The Children’s Quality report can be found at:
http://www.cms.gov/MedicaidCHIPQualPrac/Downloads/2011SQRC.pdf

Innovation Advisors Program
On October 17, 2011, the CMS Innovation Center announced that it was accepting applications
for a new Innovation Advisors Program. The Program is designed to help individuals refine,
apply, and sustain managerial and technical skills necessary to drive health care delivery system
reform for the benefit of Medicare, Medicaid, and Children's Health Insurance Program (CHIP)
beneficiaries. A broad range of professionals involved in the delivery of health care or public
health are encouraged to apply—for example, a primary care doctor, a community health worker,
an intensive care specialist, or a rural hospital CEO all are potential candidates—and any project
that seeks to achieve the three-part aim may be eligible. For example, initiatives could include
work to reduce unnecessary hospital readmissions, to improve perinatal outcomes, to reduce
hospital infections, or to control per capita cost.
The Innovation Center seeks to deepen the capacity for transforming the larger health care
system and to build the essential infrastructure for driving change by creating and supporting
experts who can test and refine new models to drive delivery system reform in communities
across the country.
These individuals will:
• Support the Innovation Center in testing new models of care delivery;
• Utilize their knowledge and skills in their home organization or area in pursuit of the
three-part aim of improving health, improving care, and lowering costs through
continuous improvement;
• Work with other local organizations or groups in driving delivery system reform;
• Develop new ideas or innovations for possible testing or diffusion by the Innovation
Center; and
• Build durable skill in system improvement throughout their area or region.
The Innovation Advisors Program will select and develop as many as 200 individuals from
across the nation in its first year. Innovation Advisors will make a year-long commitment,
including six-months of intensive training, with the first group beginning their work in December
2011. Innovation Advisors’ home organizations are eligible for an up to $20,000 stipend.
Applications for the Innovation Advisors Program can be accessed on the Innovation Center
http://innovations.cms.gov/innovation-advisors-program. The deadline to submit applications is
November 15, 2011.

Final Rule on Accountable Care Organizations
On October 20, 2011, CMS released the final rule on Accountable Care Organizations in the
Medicare Fee-for-Service system as well as a solicitation for an Advanced Payment model.
These programs—which provide models that may be of interest to States and Medicaid
providers—add to the menu of options for Medicare providers looking to better coordinate care
for patients and will make it easier for providers to deliver high quality care and use health care
dollars more wisely.
These two initiatives reflect the significant input provided by stakeholders as well as lessons
learned by innovators in care coordination in the private sector. Both initiatives create incentives
for health care providers to work together to treat an individual patient across care settings –
including doctors’ offices, hospitals, and long-term care facilities.
The Medicare Shared Savings Program will provide incentives for participating health
care providers who agree to work together and become accountable for coordinating care
for patients. Providers who band together through this model and who meet certain
quality standards based upon, among other measures, patient outcomes and care
coordination among the provider team, may share in savings they achieve for the
Medicare program. The higher the quality of care providers deliver, the more shared
savings the providers may keep.
The Advance Payment model will provide additional support to physician-owned and
rural providers participating in the Medicare Shared Savings Program who also would
benefit from additional start-up resources to build the necessary infrastructure, such as
new staff or information technology systems. The advanced payments would be
recovered from any future shared savings achieved by the Accountable Care
Organization.
The final rule is available at: http://www.gpo.gov/fdsys/pkg/FR-2011-11-02/pdf/2011-27461.pdf.

The Advanced Payment solicitation is posted at: http://innovations.cms.gov/areas-offocus/seamless-and-coordinated-care-models/advance-payment/.

I hope you find this information helpful.

